DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on January 11, 2022 is acknowledged.
Claims 21-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 11, 2022.
Information Disclosure Statement
	The IDS received on September 19, 2019 and December 17, 2020 are proper and are being considered by the Examiner.
Drawings
	The drawings received on September 19, 2019 are acceptable.
Claim Interpretation
	The sole independent claim 1, currently under prosecution, does not actively require that the system comprise a sample carrier based on the current recitation:
“A system for optically interrogating a sample in a sample carrier, the sample carrier comprising a plurality of microfluidic chambers, each of the microfluid comprising…”

	As shown above, the claimed system is for interrogating a sample in a sample carrier, but the actual recited elements of the system following the transitional term, “comprising” are 1) housing; 2) a plurality of light sources; and 3) a camera.
	Consequently, dependent claims which further define the sample carrier, the microfluidic chambers of that sample carrier, or the reagents comprised therein, do not actively further limit the system of claim 1.
	Applicants should amend independent claim 1 to recite that the system also comprising the sample carrier recited in the preamble.
Claim Objections
Claim 4 is objected to because of the following informalities:  the claim contains a grammatical error in the phrase, “first set of primers configured to configured to initiate” and in the phrase, “second set of primers configured to configured to initiate”.  
The second recitation of the phrase, “configured to” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitation, “the apparatus”.  There is no longer a proper antecedent basis for the limitation because the claim preamble has been amended to a “system” from the original term, “apparatus”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozcan et al. (US 2013/0157351 A1, published June 20, 2013).

    PNG
    media_image1.png
    337
    619
    media_image1.png
    Greyscale
With regard to claim 1, Ozcan et al. teach a system for optically interrogating a sample in a sample carrier (“fluorescent imaging system is compact, light-weight and contains … optical components that are mechanically attached …”, section [0006]), the 
As shown, the system comprises a housing (the left-side component which sites on top of the mobile phone (element 10) (“mobile device 10 having a camera element 12 …”, section [0042]; “fluorescent imager 13 is provided that works in conjunction with the imaging capability of the mobile device 10 … fluorescent imager 14 includes a housing 16 that contains all the fluorescent imaging components”, section [0043]), wherein the housing has an interior space and a slot through which the interior space is accessible (“sample holder 28 that contains a sample therein … configured to rest within housing 16 … secured within the housing 16 on a support 30…”, section [0046], see the slot created in the housing in Figure 1C); a plurality of light sources coupled to the housing, wherein each of the light sources is configured to illuminate the sample region with excitation light (see elements 24, also, “inside the housing 16 is an excitation light source 24 … excitation light source 24 may include one or more light emitting diodes (LEDs)”, section [0046], the exemplary figure shows three LEDs); and a camera coupled to the housing, wherein the camera is configured to capture 
    PNG
    media_image2.png
    485
    739
    media_image2.png
    Greyscale
images of the sample region disposed therein (see below from Fig. 1C):
As seen, the aperture shown 44 includes a lens located within the optical path created between the sample holder 28 and the camera element 12 of the mobile device 10 
	With regard to claim 2, the system does not actively require that the system comprise a sample carrier.  Since the sample carrier also contains the plurality of microfluidic chambers, claim of system 2 is simply a reiteration of claim 1.
	Claims 3-5 and 14-20 are also anticipated for the same reason as claim 2. The sample carrier that comprises the microfluidic chamber and card ia not actively required on the claimed system.
With regard to claim 8, macro lens is disposed between the optical path of the camera and the sample region (“lens 44 functions as a de-magnifying lens … to create a demagnification between the sample plane and the imaging sensor plane”, section [0050]).
With regard to claim 9, filter is placed between the sample region and the camera (“filter holder 38 contains an aperture 40 therein for the passage of light but is able to retain a filter 42 thereon … filter 42 is made from a colored plastic material that contains a dye or other color component … able to transmit different wavelengths of light … the excitation modes of the sample propagate perpendicular to the detection path of the fluorescent imager 14 …”, sections [0048] and [0049]).
With regard to claim 13, the camera is a mobile computing device what is removably mounted (see above, Figure 1A; also, “mobile device 10 having a camera element 12”, section [0042]; “housing 16 contains a mounting portion 18 that may 
Therefore, Ozcan et al. anticipate the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Damhorst et al. (Engineering, 2015, vol. 1, no. 3, pages 324-335) in view of Ozcan et al. (US 2013/0157351 A1, published June 20, 2013) and Zhang et al. (US 2017/0001196 A1, Published January 5, 2017, priority January 2013).

    PNG
    media_image3.png
    473
    405
    media_image3.png
    Greyscale
With regard to claim 1, Damhorst et al. teach a system for optically interrogating a sample in a sample carrier (“[w]e … combine the microfluidic lysis, microchip reaction platform, and smartphone imaging in order to demonstrate the capability … to quantitatively determine HIV viral load”, page 325, 1st column, bottom paragraph), wherein the system comprises the below depicted configuration (reproduced from Figure 1):
As seen, the system disclosed by Damhorst et al. comprises a housing, wherein the housing (the outer shell) has an interior space and a stage (i) on which a sample carrier is placed which aligns with the camera hold of the mobile phone device (v); a light source coupled to the housing (iv), configured to illuminate the sample carrier (look at the direction of the LED excitation toward the bottom where the sample carrier is placed; “[s]witch on blue LED … capture image … repeated every 30 s while each reaction was imaged.”, page 328, 1st column, 1st paragraph); and a camera coupled to the housing, wherein the camera is configured to capture images of  the sample carrier (see camera angle of the phone (v) also aligned through the filter (iii) down to the sample carrier).
	With regard to claim 6, the system also comprises a heating device coupled so as to maintain constant temperature during LAMP reaction (“entire microchip was st column, 1st paragraph).
	With regard to claim 12, the light source has a wavelength filter between the LED and the sample stage (see Fig. 1(d)(iii), also, “mounting cylinder was … printed to hold an Opto Diode Corp high-output blue light-emitting diode (LED) and a Thorlabs Shortpass Filter with a 500 nm cut-off wavelength, which fit within the cradle and illuminated the microchip from an angle”, page 327, 2nd column, 1st paragraph).
	With regard to claim 13, the camera is a mobile computing device and removable mounted on the housing (see Figure 1(b)), also, “A Samsung Galaxy Note 4 smartphone was … for imaging of the RT-LAMP reaction on the microchip substrate … cradle … was designed to position the smartphone horizontally with the camera directly above the microchip …” (page 327, 1st column, bottom paragraph).
With regard to claim 2, the system does not actively require the presence of a sample carrier.  However, the Office notes that even if the sample carrier to be required, Damhorst et al. teach a sample carrier stage comprising a microchip that comprises chambers with primers disposed therein (“[p]rimer spotting and reaction droplet placement for the integrated experiment was performed”, page 327, 1st column, 3rd paragraph; see microchip in Figure 1(a)).
	Similarly, with regard to claim 3, the system does not require the presence of the sample carrier having one or more microfluidic chambers, and therefore the st column).
	With regard to claim 4, the system does not require the presence of the sample carrier that comprises the plurality of microfluidic chambers.
	With regard to claims 5 and 14, the system does not require the presence of the sample carrier having one or more microfluidic chambers nor the amplification medium.  Nevertheless, Damhorst et al. teach that the amplification medium is configured to amplify nucleic acids via RT-LAMP (“[m]icrochip RT-LAMP experiments employed a microfabricated silicon substrate”, page 326, 2nd column, section 2.4 On-chip RT-LAMP; also see primers, enzymes for RT-LAMP on page 326, 1st column).
	With regard to claims 15-20, as discussed above, the system does not require the presence of the sample carrier that comprises an amplification module mounted on a card.
Damhorst et al. teach a singular LED excitation light source but not a plurality of light sources.

	Damhorst et al. teach a heater which is employed to perform RT-LAMP reaction and maintain the temperature of the reaction at 65oC via a heater (“reactions were initially incubated at 60oC in a commercial thermocycler and later at 65oC for the on-chip experiments”, page 326, 2nd column, 1st paragraph; “heated on an INSTEC ST200 heating stage”, page 326, 1st column, bottom paragraph).  Damhorst et al., however is unclear whether the heater is a PTC heater (claim 7).
	Damhorst et al. do not explicitly teach that a macro lens is disposed in an optical path between the camera and the microchip disposed in the working position (claim 8), or that a longpass filter is disposed in the optical path between the camera and the microchip, wherein the long filter passes wavelengths corresponding to the fluorescence light and block wavelengths corresponding to the excitation light (claim 9).
	Ozcan et al. teach system comprising a housing with a mountable mobile device’s camera as the imaging camera, as well as substrate on which biological reaction is performed, wherein the housing also comprises a plurality of LED excitation light sources (see Figure 1C).
	Zhang et al. disclose a portable microfluidic system which comprises a housing and an array of LED arranged to emit radiation over specific wavelengths to the 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damhorst et al. with the teachings of Ozcan et al. and Zhang et al., thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Damhorst et al. teach a portable system which performs an RT-LAMP detection on a microchip with a camera of a mobile smartphone.  While the artisans did not teach that the system comprised a plurality of light sources, one of ordinary skill in the art would have been motivated to combine the teachings of Ozcan et al. because by doing so, said one of ordinary skill in the art would have been capable of analyzing signals produced from detection reporter labels of different targets on a single device, allowing for higher throughput of the assay.  
	Given that Ozcan et al. already taught a similar system which is capable of analyzing a biological assay on a chip with a plurality of LED light sources, with a mobile smartphone as a camera, said one of ordinary skill in the art would have 
	With regard to utilizing filters for providing a certain wavelength of excitation light that specifically excites a particular label and utilizing a filter which allows passing of the emission light wavelength for that particular label, the technique has been well-established in the art of fluorescence microscopy and therefore, one of ordinary skill in the art would have been able to utilize the appropriate emission and excitation filters with the LED light source and optical detectors so as to excite and detect the emission energy from the reaction wells of Damhorst et al.’s RT-LAMP reactions.
In KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Similarly, one of ordinary skill in the art would have been able to fit the relevant portions of the above-discussed artisans’ teachings, so as to arrive at the invention as claimed for doing so would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court also stated:
unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	With regard to utilizing a PTC heater for heating the RT-LAMP reaction, one of ordinary skill in the art would have had expected that any prior art known heaters for heating microchip/microfluidic devices would have yielded the predictable outcome of providing the desired temperature.
	This position is taken as official notice.
MPEP 2144.03 states:
“The applicant should be presented with the explicit basis on which the examiner regards the matter as subject to official notice so as to adequately traverse the rejection in the next reply after the Office action in which the common knowledge statement was made.  C. If Applicant Challenges a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding With Adequate Evidence  (MPEP 2144.03)

“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. (MPEP 2144.03)

“If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final. If the newly cited reference is added for reasons other than to support the prior common knowledge statement and a new ground of rejection is introduced by the examiner that is not necessitated by applicant’s amendment of the claims, the rejection may not be made final. See MPEP § 706.07(a) (MPEP 2144.03)

Lastly, with regard to the arrangement of the LED light sources, absent secondary evidence, the arrangement of the LED light sources do not provide a meaningful advantage because the Office determines that the arrangement does not result in any functional advantage.  Given that Damhorst et al. already provided an LED light source adjacent to their smartphone’s camera, providing multiple LED light sources around the same camera would have been a natural conclusion made by an ordinarily skilled artisan, so long as all the LED light sources aligned to provide excitation light energy to the detection labels present in the microchip wells.
For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 17, 2022
/YJK/